Citation Nr: 0632562	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-44 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date, earlier than December 8, 
2003, for the grant of a 100 percent rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1961 to 
June 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.


FINDINGS OF FACT

1.  The veteran was first shown to meet the criteria for a 
100 percent rating for asbestosis at a VA examination in 
March 2004.

2.  Pulmonary function tests between the date the veteran's 
claim was received and the March 2004 VA examination failed 
to demonstrate that the veteran's asbestosis was of the 
severity to warrant a 100 percent rating.


CONCLUSION OF LAW

The criteria for an effective date, earlier than December 8, 
2003, for the grant of a 100 percent rating for asbestosis 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.400, 4.97, Diagnostic Code (DC) 6833 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

The veteran asserted at his hearing before the Board that he 
seeks an effective date earlier than December 8, 2003 for the 
grant of a 100 percent rating for his service connected 
asbestosis.  Specifically to June 2003, the date of an 
application for a total disability rating.  

With regard to effective dates for claims for increased 
disability ratings, applicable criteria provides that except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
Disability compensation for direct service connection is 
effective the day following separation from active service or 
date entitlement arose if the claim is received within 1 year 
after separation from service; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A review of the record reflects the veteran filed his initial 
claim for entitlement to service connection for asbestosis in 
May 2000, and it was granted in May 2002 with a rating of 60 
percent. 

Under 38 C.F.R. § 4.97, DC 6833, a 60 percent rating is 
assigned for asbestosis when Forced Vital Capacity (FVC) is 
50 to 64 percent of what was predicted; when Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) DLCO (SB) is 40 to 55 percent of what was 
predicted; or when maximum exercise capacity is 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent rating is assigned when FVC is 
less than 50 percent of what was predicted; when DLCO (SB) is 
less than 40 percent predicted; when the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; when there is cor pulmonale or 
pulmonary hypertension; or when a person requires outpatient 
oxygen therapy.

Supplementary information published with the promulgation of 
the amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).
 
The veteran filed what may be construed as a notice of 
disagreement in August 2002 requesting a 100 percent rating.  
However, the medical evidence of record at that time failed 
to show that the veteran's asbestosis warranted a rating in 
excess of 60 percent.  While a pulmonary function test (PFT) 
in February 2002 did show that the veteran's FVC was 48 
percent of what was expected, there is no indication that he 
was tested after post-bronchodilator.  As a result, 
subsequent PFTs, such as in May and October 2002, are taken 
as more representative of the veteran's condition, as they 
both provided post-bronchodilator results.  The May 2002 PFT 
showed the veteran to have a FVC of 54 percent of what was 
predicted; and the October 2002 PFT showed the veteran to 
have a FVC of 62 percent of what was predicted and a DLCO of 
47 percent of what was predicted.

The veteran continued to undergo PFTs, and in November 2003, 
his FVC was 62 percent of what was predicted.  Finally, at an 
examination in March 2004, the veteran had a PFT which 
demonstrated that his asbestosis was of such severity so as 
to meet the criteria for a 100 percent rating, as his DLCO 
was 33 percent of what was predicted.

In this case, the veteran's original claim was received many 
years after separation, and there are numerous medical 
records describing treatment between the date the veteran's 
claim was received and the date his 100 percent rating was 
granted which describe PFTs demonstrating that the veteran's 
asbestosis warranted no more than a 60 percent rating.  Only 
after the VA examination in March 2004 did the veteran's 
medical records finally show that he was entitled to a 100 
percent rating, as his DLCO was less than 40 percent of what 
was predicted.  As the effective date of a grant is the later 
of the date of receipt of claim and the date entitlement 
arose; and since entitlement did not arise until March 2004, 
an effective date, earlier than December 8, 2003 is not 
warranted for the grant of a 100 percent rating for 
asbestosis; and the veteran's claim is therefore denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in January 2004.  By this, and by previous letter, and 
the statement of the case, the veteran was informed of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board, and the veteran indicated in April 2006 that he had no 
additional evidence to substantiate his claim.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
there is no prejudice to the veteran in adjudicating this 
appeal.




ORDER

An effective date, earlier than December 8, 2003, for the 
grant of a 100 percent rating for asbestosis is denied.


___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


